In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                             ___________________________
                                  No. 02-18-00424-CV
                             ___________________________

 SHIRLAINE WEST PROPERTIES LIMITED AND NATHAN K. GRIFFIN, ON
BEHALF OF THE ESTATE OF LORRAINE E. WEST AND ON BEHALF OF THE
             ESTATE OF SHIRLEY A. WEST, Appellants

                                                V.

 CHESAPEAKE EXPLORATION, L.L.C.; CHESAPEAKE OPERATING, L.L.C.;
 JAMESTOWN RESOURCES, L.L.C.; AND TOTAL E&P USA, INC., Appellees




                          On Appeal from the 96th District Court
                                 Tarrant County, Texas
                             Trial Court No. 096-289847-17


Before Birdwell and Wallach, JJ., and Gonzalez, J.1 (Judge Gonzalez not participating)
                   Per Curiam Memorandum Opinion and Order


       1
         The Honorable Ruben Gonzalez, Judge of the 432nd District Court of Tarrant County,
sitting by assignment of the Chief Justice of the Texas Supreme Court pursuant to Section 74.003(h)
of the Government Code. See Tex. Gov’t Code Ann. § 74.003(h).
                    MEMORANDUM OPINION AND ORDER

       On June 29, 2020, appellees Chesapeake Operating, L.L.C. and Chesapeake

Exploration, L.L.C. filed a notice of bankruptcy. Accordingly, we abated the appeal in

an order dated June 30, 2020, which stated in part:

              [F]or administrative purposes, this cause is STAYED and will be
       treated as a closed case. It may be reinstated on prompt motion by any
       party pursuant to rule 8.3(a). See Tex. R. App. P. 8.3(a). Such motion
       shall also specify what further action, if any, is required from this court
       upon reinstatement of the appeal.

       We have considered “Appellants’ Unopposed Motion to Partially Dismiss

Appeal as to Chesapeake Exploration, L.L.C. and Chesapeake Operating, L.L.C. and

Reinstate Appeal as to Total E&P USA, Inc. and Jamestown Resources, L.L.C.” We

GRANT the motion and reinstate the appeal.

       It is further ordered that appellants’ appeal as to appellees Chesapeake

Operating, L.L.C. and Chesapeake Exploration, L.L.C. is dismissed. See Tex. R. App.

P. 42.1(b). This case shall hereafter be styled Shirlaine West Properties Limited and Nathan

K. Griffin, on behalf of the Estate of Lorraine E. West and on behalf of the Estate of Shirley A.

West v. Jamestown Resources, L.L.C. and Total E&P USA, Inc.



                                                           Per Curiam

Delivered: October 14, 2021




                                               2